EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner' s amendment was given in an interview with Matthew Koziarz on Thursday, 27 January 2022.

The application has been amended as follows: 

2. (Currently Amended) The redox flow battery system as recited in claim 1, wherein the gas vent passage includes a pressure relief valve downstream of the supply/storage system and the electrochemical recovery cell such that flow of the water byproduct through the electrochemical recovery cell depends on pressure-release of the pressure relief valve.  
3. (Currently Amended) The redox flow battery system as recited in claim 1, wherein the supply/storage system includes at least one storage vessel, and the gas vent passage is connected with a headspace of the storage vessel.  
4. (Currently Amended) The redox flow battery system as recited in claim 3, further comprising an inert gas source connected with the headspace and maintaining a positive pressure in the headspace and the gas vent passage.
5. (Currently Amended) The redox flow battery system as recited in claim 3, wherein downstream of the electrochemical recovery cell the bypass passage leads into the at least one storage vessel.  
10. (Currently Amended) The redox flow battery system as recited in claim 1, wherein the second electrode is carbon paper.  
11. (Currently Amended) The redox flow battery system as recited in claim 1, wherein the electrochemical recovery cell includes a separator between the first half-cell and the second half- cell, and 
12. (Currently Amended) The redox flow battery system as recited in claim 1, further comprising an additional electrochemical recovery cell including an additional first half-cell and an additional second half-cell, [[and]] an additional gas vent passage, and an additional bypass passage connected with the redox flow battery to receive water byproduct that evolves from side reaction of the second electrolyte, the additional first half-cell connected to the additional gas vent passage to receive as a reactant the water byproduct of the second electrolyte and the additional second half-cell connected to the additional bypass passage to receive as a reactant the first electrolyte.  
13. (Currently Amended) The redox flow battery system as recited in claim 1, further comprising a potentiostat controlling voltage of the electrochemical recovery cell.  
14. (Currently Amended) A method for recovering water byproducts in a redox flow battery system, the method comprising: operating a redox flow battery that includes a redox flow cell and a supply/storage system external of the redox flow cell, the supply/storage system including first and second electrolytes that circulate through the redox flow cell during [[the]] operation, at least the first electrolyte is an aqueous liquid electrolyte that has electrochemically active species with multiple, reversible oxidation states, wherein the aqueous electrolyte generating water byproduct from side reactions of the first electrolyte; capturing the water byproduct in a gas vent passage that is connected with the redox flow battery; and recovering the water byproduct by passing the water byproduct through a first half-cell of an electrochemical recovery cell and passing the aqueous electrolyte from a bypass passage that is connected with the supply/storage system through a second half-cell of the electrochemical recovery cell, the electrochemical recovery cell reacting the water byproduct to produce water that is incorporated in the aqueous electrolyte, wherein the first half-cell includes a first electrode that has a metal catalyst that includes rhodium sulfide, RhxSy and the second half-cell includes a second electrode that excludes any metal catalyst.  
the gas vent passage using an inert gas source connected with the headspace.  
26. (Canceled)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Shulman whose telephone number is (571)272-7288. The examiner can normally be reached Monday - Friday 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on (313) 446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNA SHULMAN/Examiner, Art Unit 1723
/MILTON I CANO/Supervisory Patent Examiner, Art Unit 1723